[Cite as State ex rel. Black v. Forchione, 2014-Ohio-4560.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO EX. REL.                                 :   Hon. William B. Hoffman, P.J.
LAWRENCE BLACK                                         :   Hon. W. Scott Gwin, J.
                                                       :   Hon. John W. Wise, J.
                 Relator                               :
                                                       :
-vs-                                                   :   Case No. 2014CA00129
                                                       :
JUDGE FRANK G. FORCHIONE                               :
                                                       :   OPINION
                 Respondent




CHARACTER OF PROCEEDING:                                Writ of Mandamus


JUDGMENT:                                               Dismissed


DATE OF JUDGMENT ENTRY:                                 October 14, 2014

APPEARANCES:

For: Relator                                            For: Respondent

LAWRENCE BLACK PRO SE                                   JOHN D. FERRERO
1511 Maple Avenue N.E.                                  Stark County Prosecutor
Canton, OH 44702                                        BY: KATHLEEN O. TATARSKY
                                                        110 Central Plaza South
                                                        Canton, OH 44702
[Cite as State ex rel. Black v. Forchione, 2014-Ohio-4560.]


Gwin, J.,

        {¶1}     Relator, Lawrence Black, has filed a Petition for Writ of Mandamus asking

this Court to find Respondent lacks jurisdiction to preside over Relator’s criminal case.

        {¶2}     Respondent has filed a motion to dismiss arguing Relator has failed to

demonstrate his entitlement to the requested writ.

        {¶3}     For a writ of mandamus to issue, the relator must have a clear legal right

to the relief prayed for, the respondent must be under a clear legal duty to perform the

requested act, and relator must have no plain and adequate remedy in the ordinary

course of law. State, ex rel. Berger, v. McMonagle (1983), 6 Ohio St.3d 28, 6 OBR 50,

451 N.E.2d 225.

        {¶4}     Although it is difficult to understand the petition, it appears Relator

believes Respondent is not permitted to be assigned to his current criminal case

wherein Relator is charged with failing to register as a sex offender as required. Relator

argues the judge who found Relator to be a sex offender should have been the judge

assigned to the new failure to register case.                 Respondent was not the judge who

declared Relator a sex offender.

        {¶5}     “[A] claim of improper assignment of a judge can generally be adequately

raised by way of appeal. See, e.g., State ex rel. Berger v. McMonagle (1983), 6 Ohio

St.3d 28, 30, 6 OBR 50, 52, 451 N.E.2d 225, 227–228 (mandamus and prohibition no

substitute for appeal to contest alleged improper assignment of judge).” State ex rel.

Key v. Spicer, 2001-Ohio-98, 91 Ohio St. 3d 469, 469, 746 N.E.2d 1119, 1120.
Stark County, Case No. 2014CA00129                                               3


      {¶6}     Because Relator has an adequate remedy at law by way of appeal to

challenge the assignment of Respondent, the writ cannot issue. For this reason, the

motion to dismiss is granted.

By Gwin, J.,

Hoffman, P.J., and

Wise, J., concur